Broyles, J.
1. The accused will not be heard to complain that the court, after instructing the jury that they could believe wholly or in part the defendant’s statement at the trial, failed to charge also that they might disbelieve it entirely.
2. Whether portions of the record of a former trial of another party were admissible or not, the evidence, coupled with the defendant’s statement, demanded the verdict of guilty, and the court did not err in overruling the motion for a new trial. Judgment affirmed.